THOMPSON, C.J.
Thomas Dean Garris appeals the denial of his Rule 3.800 motion to correct an illegal sentence. He contends that he is entitled to relief pursuant to Heggs v. State, 759 So.2d 620 (Fla.2000). The trial court denied relief “because the sentences imposed under the 1995 guidelines could have been imposed under the 1994 guidelines.” We affirm. See Heggs, 759 So.2d at 627 (holding “if a person’s sentence imposed under the 1995 guidelines could have been imposed under the 1994 guidelines (without a departure), then that person shall not be entitled to relief under our decision here”).
AFFIRMED.
HARRIS and SAWAYA, JJ., concur.